330 S.W.3d 602 (2011)
Catherine A. GOCHENOUR, et al., Appellants,
v.
David SCHLOSSMAN, M.D. and Missouri Cancer Associates, L.L.C., Respondents.
No. WD 71599.
Missouri Court of Appeals, Western District.
January 25, 2011.
Kim H. Searfoss, Esq., Booneville, MO, for appellant.
Theodore D. Agniel, Esq. and Kevin F. O'Malley, Esq., St. Louis, MO, for Respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Plaintiffs-appellants Catherine and Jeffrey Gochenour appeal the dismissal of their medical malpractice lawsuit for failure to prosecute. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).